As filed with the Securities and Exchange Commission on April 19, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 2 to FORM S-8 REGISTRATION STATEMENT NO. 333-8936 Under the Securities Act of 1933 KINROSS GOLD CORPORATION (Exact name of registrant as specified in its charter) Ontario, Canada (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 25 York Street, 17th Floor Toronto, Ontario, Canada M5J 2V5 Telephone:(416) 365-5123 (Address of Principal Executive Offices) Kinross Gold Corporation 1992 Stock Option Plan (Full title of the plan) Shelley M. Riley Kinross Gold Corporation 25 York Street, 17th Floor Toronto, CanadaM5J 2V5 (416) 365-5123 Telecopy: (416) 363-6622 Copy to: Keith L. Pope, Esq. Parr Brown Gee & Loveless 185 South State Street, Suite 800 Salt Lake City, Utah 84111 (801) 532-7840 Telecopy: (801) 532-7750 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þAccelerated filer o Non-accelerated filer oSmaller reporting company o (Do not check if a smaller reporting company) 1 DEREGISTRATION OF SECURITIES This Post-Effective Amendment No. 2 (the “Post-Effective Amendment”) to Registration Statement on Form S-8, No. 333-8936 (the “Registration Statement”) of Kinross Gold Corporation (the “Company” or the “Registrant”) is being filed to terminate the effectiveness of the Registration Statement and to deregister all unsold securities registered under such Registration Statement with respect to the Kinross Gold Corporation 1992 Stock Option Plan (the “Plan”). 2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on FormS-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Toronto, Province of Ontario, Canada, on April 19, 2012. KINROSS GOLD CORPORATION /s/ Shelley M. Riley Name: Shelley M. Riley Title: Vice President, Office Services and Corporate Secretary /s/ Keith L. Pope Keith L. Pope Authorized Representative in the United States POWER OF ATTORNEY Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Each person whose signature to this Registration Statement appears below has previously, or hereby constitutes and appoints Shelley M. Riley as his or her true and lawful attorney-in-fact and agent, with full power of substitution, to sign on his or her behalf individually and in the capacity stated below and to perform any acts necessary to be done in order to file all amendments and post-effective amendments to this Registration Statement, and any and all instruments or documents filed as part of or in connection with this Registration Statement or the amendments thereto and each of the undersigned does hereby ratify and confirm all that said attorney-in-fact and agent, or his or her substitutes, shall do or cause to be done by virtue hereof.The original power of attorney appointing Shelley M. Riley was included in the initial Registration Statement. Signature Title Date /s/ Tye W. Burt Chief Executive Officer and President and Director (Principal Executive Officer) April 19, 2012 Tye W. Burt /s/ Paul H. Barry Executive Vice President, Chief Financial Officer (Principal Financial and Accounting Officer) April 19, 2012 Paul H. Barry /s/ John A. Brough Director April 19, 2012 John A. Brough /s/ John K. Carrington Director April 19, 2012 John K. Carrington /s/ Kenneth Irving Director April 19, 2012 Kenneth Irving 3 /s/ John M.H. Huxley Director April 19, 2012 John M.H. Huxley /s/ John A. Keyes Director April 19, 2012 John A. Keyes /s/ Catherine McLeod-Seltzer Director April 19, 2012 Catherine McLeod-Seltzer /s/ George A. Michals Director April 19, 2012 George A. Michals /s/ John E. Oliver Director April 19, 2012 John E. Oliver /s/ Terence C.W. Reid Director April 19, 2012 Terence C.W. Reid 4
